Title: From George Washington to Clement Biddle, 4 January 1789
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 4 Jany 1789.

I shall want to procure about 250 Bushels of Buck Wheat, in addition to what I now have, to sow the ensuing spring & summer—and will thank you to inform me (as soon as may be after receiving this) upon what terms I could obtain the above quantity in Philadelphia, and what would be the freight of it round here, that I may know precisely the cost of it—and determine, upon the receipt of your answer, whether it will be best for me to procure it there or in this neighbourhood.
I found I could obtain Clover-seed in New York upon much better terms than it could be had in Philadelphia and have

therefore written for a supply from that place. You will, however, accept my thanks for the trouble you have been at in making inquiries about it. With great esteem, I am, Dear Sir, Yr most Obedt Hble Servt

Go: Washington


P.S. By a letter that I lately recd from Mr Smith I expect he will shortly deposit some money in your hands on my acct.

